DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/16/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, claim 3 recites, inter alia, “a charging circuit coupled between the high-voltage pin and a power pin of the control chip, and being configured to provide a charging current to the power pin according to the input voltage on the high-voltage pin, in order to generate a power supply voltage on the power pin, such that the control chip is powered up.” The part of the claim that is indefinite is the limitation reciting “a charging circuit coupled between the high-voltage pin and a power pin of the control chip” and the reason this is indefinite is because it is unclear which Component this is because there does not seem to be any component coupled between in that manner as seen in the drawings. Paragraph 0021 of Applicant’s disclosure seems to indicate that the charging circuit providing the charging current is Component C2 in Figure 3 and this Component does not appear to be coupled in between the HV and power pin rather it seems to be coupled between a power pin and ground. For purposes of examination the Examiner has interpreted the claims to mean that the charging circuit is coupled between a power pin and a reference pin be that ground or any other pin. 

Claim Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-6, 10, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin (CN 109901474 A – Translation Attached).
Regarding claim 1, Jin teaches a control chip (Figures 3-5) applied in a switching power supply (Translation Page 7 Line 34-Page 8 Line 3 points out that the control chip shown in Figure 3 is applied to a circuit similar to the one shown in Figures 1 and 2 therefore the Examiner will point out Figure 1 but also this passage for clarity in the Office Action), wherein the switching power supply comprises a rectifier circuit (Translation Page 7 Line 35 “a rectifier bridge D3”; Figure 1 Component D3) for receiving an AC input voltage (Figure 1 Component AC IN) and generating a rectified voltage (Basic Operation of a Rectfier), the control chip comprising: a) a high-voltage pin (Figure 3 Component HV); b) a detection circuit (Figure 3 Component 11) coupled to the high-voltage pin (Figure 3 Component 11 is connected to Component HV) to determine whether the high- voltage pin is coupled to the AC input voltage or the rectified voltage according to a sampling voltage representing a voltage received by the high-voltage pin (Translation Page 7 Line 24 points out that Component 11 is called the connection mode identification module; Translation Page 2 Line 36-Page 3 Line 6 outlines that Component 11 samples the voltage at the HV pin and based on that determines whether the HV pin is connected before the rectifier bridge, i.e. the AC voltage source, or after the bridge on the busbar, i.e. the rectified voltage); and c) a discharge circuit (Figure 3 Component 12), wherein when the high-voltage pin is determined to be coupled to the AC input voltage, the control chip is configured to enable the discharge circuit to discharge a safety capacitor (Translation Page 2 Line 33 or Page 7 Line 35 outlines Component X-Cap which is the safety capacitor; Figure 1 Component X-cap is the capacitor connected before the rectifier bridge) coupled to an input port of the switching power supply after the switching power supply is powered off (Translation Page 5 Lines 15-19; Translation Page 4 Lines 6-9; Translation Page 8 Lines 18-20), and when the high-voltage pin is determined to be coupled to the rectified voltage, the control chip is configured to disable the discharge circuit (Translation Page 5 Lines 15-16 and 21-22).
Regarding claim 2, Jin teaches all the limitations of claim 1. Jin further teaches an error correction circuit configured to compare the sampling voltage with a reference voltage after the safety capacitor is discharged by the discharge circuit for a preset time, and the control chip is configured to disable the discharge circuit when the sampling voltage is greater than the voltage reference (Translation Page 8 Lines 29-31; Translation Page 9 Lines 16-22).

Regarding claim 4, Jin teaches all the limitations of claim 1. Jin further teaches wherein the control chip is configured to determine whether the high-voltage pin is coupled to the AC input voltage or the rectified voltage by detecting one of: a time period during which the sampling voltage is not greater than a first reference voltage, the number of rising or falling edges of the sampling signal, and a variation amplitude of the sampling voltage (Translation Page 8 Lines 16-27).

Regarding claim 5, Jin teaches all the limitations of claim 1. Jin further teaches wherein after the control chip is powered up, the control chip is configured to determine whether the high-voltage pin is coupled to the AC input voltage or the rectified voltage according to the sampling voltage and a first reference voltage during a detection period, and generates a detection signal (Translation Page 10 Lines 1-21; Translation Page 9 Lines 16-22).

Regarding claim 6, Jin teaches all the limitations of claim 5. Jin further teaches wherein the detection period is a predetermined time period from a start-up moment of the switching power supply, and the predetermined time period comprises at least half period of the AC input voltage (Translation Page 9 Lines 16-22; The one discharge cycle can be seen as a predetermined time period after the start up moment and one discharge cycle does encompass a period of the AC input voltage).

Regarding claim 10, Jin teaches all the limitations of claim 5. Jin further teaches wherein after the detection period ends, a new detection period is automatically started, such that the control chip is configured to repeatedly detect whether the high voltage pin is coupled to the AC input voltage or the rectified voltage (Translation Page 4 Lines 6-14 indicate that the detection is continuously done after a discharging period ends till another discharging period begins).

Regarding claim 11, Jin teaches all the limitations of claim 5. Jin further teaches wherein: a) the detection period is divided into N detection intervals, wherein N is a positive integer; b) the control chip is configured to determine whether the high voltage pin is coupled to the AC input voltage or the rectified voltage in each detection interval to generate a determination result; and c) when the times of the determination result is accumulated to a preset number of times, the detection signal is generated (Translation Page 4 Lines 6-9; Translation Page 6 Lines 5-11; Translation Page 8 Lines 16-36).

Regarding claim 13, Jin teaches all the limitations of claim 5. Jin further teaches a pull-down current generation circuit configured to provide a pull-down current to the high-voltage pin during the detection period to avoid interference to the input voltage received by the high-voltage pin (Figure 5 Component Current Source).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jin (CN 109901474 A – Translation Attached) in view of Chu (US 2015/0288286).
Regarding claim 3, Jin teaches all the limitations of claim 1. Jin does not teach an exact Figure for the circuit thus does not teach a charging circuit coupled between the high-voltage pin and a power pin of the control chip, and being configured to provide a charging current to the power pin according to the input voltage on the high-voltage pin, in order to generate a power supply voltage on the power pin, such that the control chip is powered up.
Chu teaches a control chip (Figure 2 Component 221) applied in a switching power supply (Figure 2 Component 210), wherein the switching power supply comprises a rectifier circuit (Figure 2 Component D3-D6) for receiving an AC input voltage (Figure 2 Component AC_IN) and generating a rectified voltage (Basic Operation of a Rectifier), the control chip comprising: a high voltage pin (Figure 2 Component HV); a charging circuit (Figure 2 Component C4) coupled between the high voltage pin and a power pin (Figure 2 Component VCC) of the control chip (See 112(b) Rejection; Figure 2 Component C4 is coupled between the power pin and ground; Figure 2 Component C4 is connected in the same manner the Applicant has connected their charging circuit in), and being configured to provide a charging current to the power pin according to the input voltage of the high voltage pin in order to generate a power supply voltage on the power pin, such that the control chip is powered up (Figure 2 Component C4; Paragraph 0037 “A bypass capacitor C4 is coupled between the power pin VCC of the control chip 221 and the second ground terminal Vref2, and is used for decreasing a power noise input to the control chip 221, so as to stabilize the operation of the control chip 221. The bypass capacitor C4 can be selectively used according to a design requirement”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Jin to incorporate providing a charging circuit to the power pin of the control chip as taught by Chu. The benefit of this design is that it allows for powering up the control chip while also decreasing a power noise input to the control chip thus stabilizing the operation of the control chip. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jin (CN 109901474 A – Translation Attached) in view of Lee (US 2013/0335038).
Regarding claim 12, Jin teaches all the limitations of claim 6. Jin does not teach a timing circuit configured to time from the start-up moment of the switching power supply and generate a timing signal that represents the detection period, wherein the start-up moment of the switching power supply is a moment when a power supply voltage on a power supply pin of the control chip is greater than a power supply reference voltage.
Lee teaches a control chip (Figure 4 Component 32 Inside the IC) applied in a switching power supply (Figure 4 Component 12 and Cx and other components connected after Vin which are seen in Figure 2) wherein the switching power supply comprises a rectifier circuit (Figure 4 Component 12) for receiving an AC input voltage (Figure 4 Component AC) and generating a rectified voltage (Figure 4 Component Vin), the control chip comprising: a high voltage pin (Figure 4 Component PHV); and a timing circuit (Figure 4 Component 24) configured to time from the start-up moment of the switching power supply and generate a timing signal that represents the detection period (Figure 4 Component S2), wherein the start-up moment of the switching power supply is a moment when a power supply voltage (Figure 4 Component Vd/VDD) on a power supply pin of the control chip is greater than a power supply reference voltage (Figure 2 Component 22/34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Jin to incorporate a timing circuit as taught by Lee. The advantage of this design is that it allows for a controlled time limit thus reducing power consumption of the circuit overall. 
Allowable Subject Matter
Claims 7-9 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 7, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein: a) the control chip is configured to detect a time period during which the sampling voltage is not greater than the first reference voltage in the detection period; b) when the time period is greater than a first threshold, the high-voltage pin is determined to be coupled to the AC input voltage; and c) when the time period is not greater than the first threshold, the high-voltage pin is determined to be coupled to the rectified voltage.

Regarding claim 8, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein: a) the control chip is configured to detect the number of rising or falling edges of the sampling voltage by comparing the sampling voltage with the first reference voltage in the detection period; b) when the number of the rising or falling edges of the sampling voltage reaches a counting reference, the high-voltage pin is determined to be coupled to the AC input voltage; and c) when the number of the rising or falling edges of the sampling voltage is less than the counting reference, the high-voltage pin is determined to be coupled to the rectified voltage.

Regarding claim 9, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein: a) the control chip is configured to detect a variation amplitude of the sampling voltage in a detection period; b) when a rising or falling amplitude of the sampling voltage is greater than the first reference voltage, the high-voltage pin is determined to be coupled to the AC input voltage; and c) when the rising or falling amplitude of the sampling voltage is less than the first reference voltage, the high-voltage pin is determined to be coupled to the rectified voltage.

Regarding claim 14, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein: a) the detection circuit is configured to generate an intermediate signal according to the sampling voltage and the first reference voltage during the detection period, and generate the detection signal according to the intermediate signal and the timing signal; b) when the intermediate signal is active after the detection period ends, the high- voltage pin is determined to be coupled to the AC input voltage; and c) when the intermediate signal is inactive, the high-voltage pin is determined to be coupled to the rectified voltage. Claims 15-20 depend upon claim 14. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Degen (US 2014/0184145) teaches a control circuit for a power supply with a AC source discharge circuit. 
Tsou (US 2016/0226371) teaches a protection circuit applied to an alternating current power source and related protection components. 
Liu (US 2013/0076315) teaches a capacitor discharge circuit and power converter. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978. The examiner can normally be reached Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                         





	/THIENVU V TRAN/                                                        Supervisory Patent Examiner, Art Unit 2839